DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/29/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1, 13, 17, reciting “receiving, by a first device comprising a buffer with eight or more queues for storing packets, a first packet sent by a second device, wherein the first packet carries a first field and a second field, the first field carries a first priority, and the second field carries a second priority; performing, by the first device, flow control based on the first priority in the first packet; and performing, by the first device, queue scheduling on the first packet based on the second priority in the first packet.” 
Lu ("One More Queue is Enough: Minimizing Flow Completion Time with Explicit Priority Notification") teaches receiving, by a first device, a first packet sent by a second device, wherein the first packet carries a first field and a second field, the first field carries a first priority, and the second field carries a second priority; performing, by the first device, flow control based on the first priority in the first packet; and performing, by 
Lu discloses in page 1, Col. 2, paragraph 4 through page 2, Col. 1, paragraph 3, NPL1 's switch only includes two queues (HIGH or LOW). It would not be obvious to one skilled in the art before the filing of the invention to modify Lu’s HIGH and LOW queues to have a first device comprising a buffer with eight or more queues for storing packets, a first packet sent by a second device, wherein the first packet carries a first field and a second field, the first field carries a first priority, and the second field carries a second priority; performing, by the first device, flow control based on the first priority in the first packet; and performing, by the first device, queue scheduling on the first packet based on the second priority in the first packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452